Title: John Tyler to Thomas Jefferson, 9 June 1810
From: Tyler, John
To: Jefferson, Thomas


          
            Dear Sir,
             
                     Richmond 
                     June 9th 1810
          
          The Gentleman who bears you this is desirous of presenting to your view a Model of his own invention for improving the Art of distillation, and as I know how prone you are to encourage discoveries
			 of every kind to what ever department of science they may belong, I take the liberty of introducing him to your Notice—Whether to encourage any
			 scheme which may facilitate the means of inebriety
			 can
			 be proper will depend on the use which may be made of it—If for home consumption one wou’d think that the slow method of distilling ardent spirits affords already enough for all our purposes—If
			 for
			 foreign consumption, then the cheapest and least laborious mode of bringing the agent into operation shou’d be prefer’d.
          I receiv’d your favor in answer to my former Letter, and am much oblig’d for the Lights you display, on the subject of schools and also for the kind sentiments you express’d, as to myself, for which I return you my sincere thanks.
          That you may long continue to enjoy the sweets of retirement if it 
                  be your desire, from the boisterous Scenes of political Life until that final dissolution may take place which all manner of Men and things must submit to, is the ardent wish of my Heart; and cou’d I again see my Country united in the bonds of peace and brotherly love; but above all in the true spirit and love of liberty; then shou’d I also say, “Lord now let thy servant depart in peace.”
          
            I am with every Sentiment of respect your humble friend and fellow Citizen.
            
                  Jno: Tyler
          
        